UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1374


In re: ARTHUR F. JONES, JR., a/k/a Arthur Palmer, a/k/a
June, a/k/a Junior,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (2:99-cr-00362-DCN-1)


Submitted:   May 18, 2016                   Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arthur F. Jones, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Arthur     F.    Jones,     Jr.,   petitions       for    a    writ    of    mandamus

seeking    an   order    directing      the     district      court    to   remand       his

criminal case to state court. *                 We conclude that Jones is not

entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.                 Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).            Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Mandamus may not be used as a substitute for appeal.                           In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

     The    relief      sought    by    Jones    is   not     available      by    way    of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for a writ of mandamus.                              We

dispense     with     oral     argument       because       the     facts    and    legal

contentions     are     adequately      presented     in      the   materials       before

this court and argument would not aid the decisional process.

                                                                      PETITION DENIED

     * Jones mailed a courtesy             copy of the instant petition to
the district court, which then            proceeded to docket the petition
in a new civil case. Jones v.             United States, No. 6:16-cv-01059-
MBS (D.S.C., PACER No. 1). We              understand Jones’ petition to be
directed to this court.



                                           2